Upon these facts being proved, the court observed— “ We think the conduct of Brown is open to censure. It “ is the duty of every person attending church, no matter of “ what denomination, to pay that respect to the place and “ the people assembled there, as not to disturb or molest “ them in their worship. That, under the free constitution “ of this country, no man was compelled to go to any “ particular church, or indeed to any church at all, but “ that if he did go, (as it was the duty of evéry man to go “ to some church,) it was his duty to behave himself, while “ there, with decorum and respect. As to the rule or regut‘ lation passed, and attempted to be put into execution by “ the officers of this church, we think it clearly illegal; it “ is an infringement upon natural liberty and private right “ not to be tolerated ; nor can it, in law, excuse or protect “ the officers of the church from the responsibility of any “crime they may commit in enforcing such illegal rule.”
The jury, in accordance with the charge of the court, intimated the disapprobation of the conduct of each of the parties, by finding a verdict of not guilty in each of the indictments.